Citation Nr: 1448177	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-07 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for left knee disorder previously characterized as a wrenched left knee.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO, inter alia, declined to reopen the Veteran's claim for service connection for a wrenched left knee.  In addition, his claims for service connection for right knee degenerative joint disease, lumbar spine degenerative joint disease, bilateral hearing loss and tinnitus were denied.  The Veteran filed a notice of disagreement (NOD) in August 2011.  A statement of the case (SOC) was issued in February 2012 which, inter alia, continued the previous denials of service connection, reopened the Veteran's claim for service connection for a wrenched left knee and denied the claim on its merits.  The Veteran filed a statement accepted in lieu of a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2012.

In July 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

The Board notes that, in characterizing the left knee claim, the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), has been considered.   In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).   Here, the Veteran was previously denied service connection for a wrenched left knee.  At the time of the prior denial, there were the same complaints made in connection with the current claim.  As such, any diagnoses pertaining to the left knee made since the prior denial do not constitute different disability.  As such, new and material evidence is required to reopen this claim for service connection. 

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless, electronic  files associated with the Veteran's claims.   A review of the documents in Virtual VA reveals a copy of the July 2014 hearing transcript.  The remaining documents in Virtual VA are either duplicative of those contained in the claims file or irrelevant to the issues on appeal.   Further, the Veteran's VBMS file does not contain any documents at this time.

The Board's decision as to the request to reopen a claim for service connection for a left knee disorder, and the reopened claim for service connection for that disability, on the merits, as well as the claims for service connection for a right knee disorder, a lumbar spine disorder and hearing loss are set forth below.   The claim for service connection for tinnitus is addressed in the remand following the order; this matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  In a September 1970 rating decision, the RO denied service connection for a wrenched left knee; although notified of the denial in a September 1970 letter, the Veteran did not initiate an appeal. 

3.   New evidence has been associated with the claims file since the September 1970 denial of the claim for service connection for a wrenched left knee.

4.  Although the Veteran's service records document an injury, no chronic left knee  disorder was shown in service, nor was such a disorder credibly shown for many years thereafter, and competent, probative evidence establishes that there is no medical nexus between the left knee disorder shown years after service and the Veteran's service.

5.  A right knee disorder was not shown in service or for many years thereafter; there is no credible evidence of continuity of symptoms of a right knee disorder during and since service; and there is no competent, probative evidence or opinion even suggesting that there exists a medical relationship between this disability and the Veteran's service.

6.  A lumbar spine disorder was not shown in service or for many years thereafter; there is no credible evidence of continuity of symptoms of a lumbar spine disorder during and since service; and there is no competent, probative evidence or opinion even suggesting that there exists a medical relationship between this disability and the Veteran's service.

7.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service. 

8.  Bilateral hearing loss disability was not shown in service or for many years thereafter; there is no credible evidence of any diminished hearing during, and continuing since, service; and the only probative medical opinions that directly addresses the medical relationship, if any, between current bilateral hearing loss and service weigh against the claim.


CONCLUSIONS OF LAW

1.   The September 1970 rating decision in which the RO denied service connection for a wrenched left knee is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1100 (2013).

2.   As pertinent evidence received since the September 1970 denial is new and material, the criteria for reopening the claim for service connection for a left knee disorder, previously characterized as a wrenched left knee, are met.   38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013). 

3.  The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.        §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

4.  The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.        §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

5.  The criteria for service connection for a lumbar spine disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.        §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

6.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for a left knee disorder previously characterized as a wrenched left knee, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

Pertinent to the remaining claims herein decided, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an April 2010 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for a bilateral knee condition, a low back condition and bilateral hearing loss.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2010 AOJ rating decision reflects the initial adjudication of the claims for service connection after issuance of the April 2010 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations.  Also of record and considered in connection with the appeal is the transcript of the July 2014 hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no further AOJ action on any of these matters, prior to appellate consideration, is required.

The Board notes the Veteran's statements that he received post-service treatment for his claimed disabilities.  In an April 2010 letter, the AOJ requested that the Veteran identify any private treatment providers who had treated him for his claimed conditions, and requested that he complete appropriate authorization form(s) to enable VA to obtain any private treatment records, to include any chiropractic treatment records.   However, the Veteran did not respond to this letter.  Moreover, a May 2012 Informal Conference Report indicates that the Veteran was provided with four authorization forms as he was unable to recall where he had received treatment for his back and knee disabilities; the Veteran did not submit any completed authorization forms.  The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).   Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).   Under these circumstances, the Board finds that, with respect to this request, no further AOJ action in this regard is required.

As regards to the July 2014 hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the requirements of 38 C.F.R. § 3.103, and the hearing was legally sufficient.

Here, during the July 2014 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  Also, information was solicited regarding the Veteran's in-service knee and back injuries and treatment.  The Veteran's representative also provided argument with regards to the Veteran's claim for service connection for bilateral hearing loss.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of additional evidence, the hearing discussion did not reveal any existing evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regards to the claims being decided on appeal.   

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis and organic diseases of the nervous system (interpreted to include sensorineural hearing loss), shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis and organic disease of the nervous system are among the diseases listed in section 3.309(a).

A  Petition to Reopen

The Veteran's claim for service connection for a wretched left knee was initially denied in a September 1970 rating decision.  The evidence then of record consisted of the service treatment records.  Pertinent to the AOJ's determination, the service treatment records reflected the Veteran's reports of falling on his left knee while playing basketball in April 1969 and an impression of hemorrhage infrapatellar bursa.  A May 1969 left knee X-ray was found to be negative for a fracture.  A June 1970 service discharge examination found the Veteran's lower extremities to be normal and he denied a "trick" or locked knee in an accompanying Report of Medical History (RMH).

Although notified of the AOJ's denial in a September 1970 letter, the Veteran did not initiate an appeal.  See 38 C.F.R. §§ 20.200.  The AOJ's September 1970 denial of this claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.   38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   In March 2010, the Veteran filed to reopen his previously denied claim for a left knee condition.   Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decisionmakers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).   Here, the last final denial of the claim is the AOJ's September 1970 rating decision.  Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since September 1970 rating decision includes a June 2010 VA examination report, the Veteran's statements and the July 2014 Board hearing testimony. 

A June 2010 VA examination report reflects various findings related to the left knee, including a diagnosis of degenerative joint disease of the knee.  During his July 2014 hearing, the Veteran testified regarding his in-service knee injury.

The Board finds that the above-described evidence-in particular, the June 2010 VA examination report-provides a basis for reopening the claim for service connection for a wretched left knee.  The Board finds that the evidence is "new" in that it was not before the AOJ at the time of the September 1970 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.   Moreover, this evidence is "material" in that it goes to the question of whether there was a relationship between the Veteran's left knee disorder and his service.   This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder.   Thus, when considered in light of the Veteran's continued assertions of ongoing symptomatology since service, and presumed credible, the VA examination also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a wretched left knee are met.  See 38 U.S.C.A.        § 5108; 38 C.F.R. § 3.156. 

B.  Left Knee, Right Knee and Lumbar Spine

The Veteran contends that his current left knee, right knee and lumbar spine disorders are the result of his service.  Specifically, he contends that such disabilities were the result of the rigorous physical training and parachute jumps during service.

Service treatment records document the Veteran's complaints of falling on his left knee while playing basketball in April 1969 and an impression of hemorrhage infrapatellar bursa.  A May 1969 left knee X-ray was found to be negative for a fracture.  A June 1970 service discharge examination found the Veteran's lower extremities and spine to be normal.  In an accompanying RMH, he denied a "trick" or locked knee and back trouble of any kind.

A June 2010 VA examination report reflects the Veteran's reports that he had sustained a wrenching-type injury to his left knee when his parachute jammed and he was blown off course during service, causing him to land on rough ground.  He further reported that he had never played basketball during service and that he experienced low back pain on the left side of his spine during service which persisted following discharge.  Following a physical examination and a review of the Veteran's claims file, the examiner diagnosed bilateral knee degenerative joint disease and mild degenerative joint disease of the lumbar spine.  The examiner opined that these conditions were less likely than not (less than 50/50 probability) caused or a result of an in-service injury.  The examiner reasoned that there were minimal degenerative changes in either knee on plain films and if the cause of the problem was service related, there would be expected to be significantly more advanced degenerative changes of both knee after this much time.  With regards to the lumbar spine, the examiner reasoned that the Veteran had not been seen during service for back complaints and if there was an injury in-service, the degenerative joint disease of the lumbar spine would be significantly worse much sooner than 40 years after the fact.  The examiner continued that time and activity in the last 40 years were more likely the source of the Veteran's degenerative joint disease of the lumbar spine.

During the July 2014 hearing, the Veteran testified that he had been blown off course during one parachute jump and jammed his back and knees.  He did not receive treatment during service but did receive chiropractic treatment after service.

With respect to the post-service medical records, the first clinical evidence of a knee disorder and/or lumbar spine disorder was in a June 2010 VA examination report.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a right knee, left knee and/or lumbar spine disorder diagnosed so many years after the Veteran's discharge and any incident of service.  The record reflects no post-service treatment records.  Moreover, neither the Veteran nor his representative has presented or identified any existing medical evidence or opinion related the Veteran's claimed disabilities with his service.
As noted, the VA examiner has declined to find a nexus between the Veteran's current right knee, left knee and/or lumbar spine disability and his service.  

The physician who examined the Veteran and provided the June 2010 opinion explicitly rendered conclusions that weigh against a finding of service connection for the claimed right knee, left knee and lumbar spine disabilities.  Such opinions clearly were based on examination of the Veteran, full consideration of the Veteran's his documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts these opinions as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current right knee, left knee and/or lumbar spine disability and service-and neither the Veteran nor his representative has presented or identified any such supporting evidence or opinion.

In fact, the only evidence that tends to support the claim consists of the Veteran's own assertions.  In connection with this appeal, the Veteran has asserted that he suffered from knee and back pain continuously since his service, specifically his in-service parachute injury.  However, in his June 1970 RMH, the Veteran denied that he currently had, or that he ever had, back trouble of any kind or a "trick" or locked knee.  Further, the Veteran indicated that he never had any illness or injury other than those already noted and that he had treated himself or any illness other than minor colds.  In light of these contradictory statements, the Board finds that any assertions as to his in-service knee and/or lumbar spine symptoms, and a continuity of symptoms after service, are deemed to be not credible.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's claimed right knee, left knee and/or lumbar spine disorder and service, the Board finds that no such assertions provide persuasive evidence in support of the claims.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the etiology of the knee and/or lumbar spine disorder is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Id.   Hence, the lay assertions of medical nexus have no probative value. 

For all the foregoing reasons, the Board finds that, the claims for service connection for a right knee, left knee and/or lumbar spine disorder must be denied.  In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

C.  Hearing Loss

The Veteran contends that his in-service noise exposure from mortars, guns and hand grenades resulted in his current hearing loss.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels of greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).   The Board notes that the Veteran's Form DD-214 shows that his military occupational specialty was indirect fire infantryman and that he had been awarded a marksmanship badge.  Given the circumstances of the Veteran's duties in service, the Board finds that he was likely exposed to some noise in service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A.        § 1154.  That fact notwithstanding, the Board also finds that the record presents no basis for the grant of service connection for bilateral hearing loss.

Service treatment records reflect no complaints of diminished hearing of the ears, and reveal that hearing during service and at separation was within normal limits (audiogram results were within normal limits).  Thus, bilateral hearing loss disability was not shown during service.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.   See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

A May 2010 VA audiology examination report reflects the Veteran's reports of in-service noise exposure from mortars, guns to include the 50 caliber and hand grenades.  Post-service occupational and recreational noise exposure were denied.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that the Veteran's hearing impairment was not caused by or a result of military noise exposure.  The examiner reasoned that the Veteran had normal hearing bilaterally on discharge audiogram and that there was evidence of a significant shift in thresholds from induction to discharge.

A July 2011 VA audiology examiner, following a review of the Veteran's claims file, opined that the Veteran's current neuro-sensory hearing loss was not due to military acoustical trauma as discharge audiometric testing was found to be normal and that no shift was found.  The examiner further reasoned that, if hearing was normal upon discharge, there was no evidence of hearing damage due to military noise exposure and that any worsening of hearing from the time of discharge to current day was due to noise exposure between the times of discharge to current day.  The examiner further cited to the findings of the Institute of Medicine report, which found that the current science indicates that the understanding of the mechanism and processes involved in the recovery from noise exposure suggested that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.

A July 2012 VA audiology examiner opined that the Veteran's current bilateral hearing loss was less likely than not caused by or the result of military noise exposure as there were audiometric readings for both enlistment and discharge and that there was no significant shift from enlistment to discharge.  The audiologist cited to the Institute of Medicine report and reasoned that the current science indicates that the understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.  

A September 2012 addendum opinion, authored by the same audiologist that provided the July 2012 opinion, indicates that the Veteran's enlistment audiogram showed Rudmose testing and that such may have been recorded using the American Standards Association (ASA) standards, not International Standards Organization (ISO)-American National Standards Institute (ANSI) standards.  The audiologist again opined that the Veteran's hearing impairment was less likely as not (less than 50/50 probability) caused by or related to military service.  The audiologist reasoned that the Veteran had normal hearing on service discharge and that there was no significant shift in thresholds in either ear from induction to discharge.  Finally, the audiologist cited to the Institute of Medicine report in support of her opinion.

The May 2010 and July 2012 VA opinions, as well as the September 2012 VA addendum opinion, are consistent with the evidence of record.  Notwithstanding the Veteran's credible assertions of in-service noise exposure, the Veteran's service discharge examination reflects hearing that was within normal limits.  With respect to post-service medical records, the first evidence of hearing loss was in the May 2010 VA audiology examination.  As noted above, there is nothing in the Veteran's service records to indicate that hearing loss had its onset during service or shortly after service.  Rather, the first medical evidence of such hearing loss was in 2010, approximately 30 years after the Veteran separated from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, supra; Shaw, supra.

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the bilateral hearing loss diagnosed so many years after the Veteran's discharge and any incident of service.  None of the VA medical records treatment records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  In fact, in the opinions to address the medical etiology question, as noted, the VA audiology examiners declined to find a nexus between the Veteran's bilateral hearing loss and his service.  As such opinions were based on examination of the Veteran and consideration of his documented medical history and assertions, and supported by stated rationale, the Board accepts such opinions as probative of the medical nexus question.  Significantly, the Board notes that the VA audiology examiners reasoned that the Veteran's bilateral hearing loss was not related to his military noise exposure as his hearing was normal at service discharge and that there were no significant threshold shifts between induction and discharge.  In support of such opinion, the audiology examiners cited to a September 2005 Institute of Medicine report, which found that noise-induced hearing loss occurred in close proximity to actual noise exposure.

The Board notes a July 2011 opinion in which a VA audiologist determined that the Veteran's neuro-sensory hearing loss was not due to military acoustical trauma. This audiologist cited to several audiograms in support of his opinion, including a November 1973 entrance examination, an April 1977 separation examination and an April 2011 VA examination.  However, there is no indication in the records that the Veteran in this case underwent audiometric testing on any of these dates.  Therefore, the opinion appears to be based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).   This opinion is therefore being afforded little, if any, probative weight.

In addition, the Veteran's representative provided several arguments as to why the VA opinions of record were inadequate during the July 2014 hearing.  First, the representative argues that the September 2012 VA audiology opinion contained an inaccurate factual premise as it was stated that the Veteran's June 1968 enlistment audiometric examination was conducted using ASA standards.   The Board notes that, prior to November 1, 1967, audiometric testing for hearing by a service department were reported by a standard set by the ASA and that since that time the standard for audiometric testing for hearing has been set by the ISO-ANSI. However, such are general guidelines and are not determinative in every instance.  The September 2012 VA audiologist explained why the ASA measurements, rather than the ISO-ANSI measurements, were applicable to the Veteran's entrance audiogram as Rudmore testing had been shown.  Such explanation has not been otherwise refuted by the Veteran or his representative.  Moreover, regardless of whether ASA or ISO-ANSI measurements were used in the June 1968 entrance audiogram, a review of the Veteran's June 1970 discharge audiogram indicates that his hearing had actually improved during service.  This argument is therefore without merit.

The Veteran's representative has also argued that the VA audiologists' reasoning that hearing loss cannot be of a delayed onset or solely degrade due to initial acoustic trauma was "illogical" as VA compensates veterans with worsened hearing loss that was incurred many years after military noise exposure.  Here, the Veteran's representative is confusing the standards governing the award of service connection and the assignment of disability ratings, as it the present level of disability is of primary concern where entitlement to compensation has already been established.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, in the absence of a post-service intercurrent injury or medical evidence differentiating between symptomatology attributable to nonservice-connected disability and service-connected disability, all symptoms of a service-connected disability are considered when determining the appropriate rating.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Finally, the Veteran's representative has generally argued that the Veteran's service entrance and discharge audiograms did not reflect findings at 3000 Hertz and that it was therefore "not possible" to determine if noise-inducing damage occurred in military service.  The Board notes that while audiometric findings at 3000 Hertz were not noted in the Veteran's June 1968 entrance and June 1970 discharge audiograms, audiometric findings were noted at 500, 1000, 2000 and 4000 Hertz.  The Veteran's representative provided no argument as to why audiometric findings at 3000 Hertz were necessary to provide an etiological opinion, particularly in light of the fact that audiometric findings at other Hertz were made.  These arguments are therefore without merit.

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's bilateral hearing loss and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the etiology of the disability here at issue is one within the province of trained professionals.   See Jones, supra.  Although lay persons are competent to provide opinions on some medical issues (see Kahana, supra), here, the specific matter of the etiology of hearing loss is a complex medical matter that falls outside the realm of common knowledge of a lay person.   See Jandreau, supra (providing that lay persons are not competent to diagnose cancer). As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Id.  Hence, the lay assertions of medical nexus have no probative value. 

For all the foregoing reasons, the claims for service connection for bilateral hearing loss must be denied.   In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.   However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for a left knee disorder, previously characterized as a wrenched left knee, and to this extent, the appeal is granted.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim for service connection for tinnitus is warranted. 

The Veteran asserts that his military noise exposure from using mortars, guns and hand grenades resulted in his tinnitus.  As detailed above, the Veteran's Form DD-214 shows that he served as an indirect fire infantryman and his exposure to noise has been conceded.

A May 2010 VA examiner opined that the Veteran's rare and fleeting tinnitus was not consistent with tinnitus resulting from excessive noise exposure as tinnitus that occasionally lasted a few seconds was very common for many people regardless of exposure to noise.  This opinion was based upon the Veteran's subjective reports of "rare occasions" of a light ringing in one ear that lasted a few seconds.  However, in a May 2012 statement, the Veteran wrote that his tinnitus began during service, occurred intermittently eight to 10 times per week and lasted for three to four minutes at a time.  A September 2012 VA examiner opined that she was unable to provide an etiological opinion as to the Veteran's claimed tinnitus without resorting to mere speculation due to the discrepancy in his reports.  However, it is unclear whether that determination was based on full consideration of all pertinent evidence.  In this regard, the Board points out that the Court has held that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010) 

The Court prescribed that such a standard requires that the examiner's assessment be made after all due diligence has been exercised in seeking relevant medical information that may have bearing on the requested opinion.   Id. at 389.   Although a bald statement by the examiner that it would be speculative to render an opinion as to etiology or diagnosis is fraught with ambiguity, the Board may rely on an examiner's conclusion that an opinion would be speculative if such an opinion is supported by an explanation of the basis for such an opinion or is otherwise apparent in the Board's review of the evidence.  Id. at 390.  VA must also ensure that it is clear, from either the examiner's statements or the Board decision, that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id. (quoting Daves v. Nicholson, 21 Vet. App. 246 (2007)).  Thus, the examiner's use of the phrase "without resort to mere speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Finally, the examiner should clearly identify precisely which facts cannot be determined.

In this case, the September 2012 VA audiologist does not identify with precision the exact facts which cannot be ascertained from the record, the presence of which would permit her to formulate an opinion as to the etiology of the claimed tinnitus.  Moreover, the VA examiner's expressed findings and conclusion do not appear to take into consideration the Veteran's conceded in-service noise exposure.  It is evident that the VA examiner's conclusion is not based upon full consideration of all pertinent and available medical facts as required under Jones.   As such, the Board finds that the opinions expressed by the September 2012 VA audiologist to be inadequate.   See 38 C.F.R. § 3.159(c)(4). 

Accordingly, the Board finds that further medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R.         § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The AOJ should forward the claims file to the audiologist who provided who provided the September 2012 opinion for an addendum opinion.  The AOJ should only arrange for further examination of the Veteran if the prior examiner is unavailable, or if further examination of the Veteran is deemed necessary.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.   

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.   The AOJ's letter to the Veteran should explain that he has a full one-year period for response.   See 38 U.S.C.A.      § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the audiologist who evaluated the Veteran and provided the September 2012 opinion.  

If that individual is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo another VA examination, by an audiologist or appropriate physician.

The contents of the entire, electronic claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the designated individual, and the examination report/addendum opinion should include discussion of the Veteran's documented history and lay assertions.

With respect to current tinnitus, the audiologist should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or was otherwise incurred in service.  The examiner should discuss the significance, if any, the intermittent nature of the Veteran's reported tinnitus symptoms.

In rendering the requested opinion, the audiologist must should consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to in-service noise exposure and as to onset.

The audiologist must provide all examination findings and testing results (if any), along with the complete rationale for the conclusions reached.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


